DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.
 
Status of Claims
Pending: 
1-20
Withdrawn: 
NONE
Rejected:
1-20
Amended: 
1, 7, 9, 11, 18
New: 
NONE
Independent:
1, 11, 18


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka et al (US 2002/0088512) in view of Wiesner (US 2019/0136350) or Hauck et al (US 2015/0098859).
Kitaoka teaches an Al-Mg-Si casting alloy comprising (in wt%):

cl. 1

cl. 18
Kitaoka broad
Kitaoka alloy 2
Mg
2.5-5.0
3.0-4.60 (cl. 2)
3.0-4.60
2.5-4.5
4.1
Si
0.70-2.5
1.10-2.1 (cl. 3)
1.20-2.0
1.0-3.5
1.5
Mn
0.40-1.5
0.60-1.2 (cl. 4)
0.60-1.20
0.3-1.5
1.1
Fe
0.15-0.60
0.30-0.60 (cl. 5)
0.20-0.60 (outside)
≤0.15
0.12 (outside)
Ti
opt. ≤0.15

opt. ≤0.15
≤0.20
0.05
Sr
0.005-0.10

0.005-0.10


one or more of: Zr, Sc, Hf, V, Cr
opt. ≤0.15

opt. ≤0.15

-

Table 1: comparison of instant claims with Kitaoka
see Kitaoka at Table 2; wherein Example 2 falls within the claimed ranges of Mg, Si, Mn, and Mg/Si ratio (cl. 1-4), but outside the amended Fe range of 0.15-0.60%. However, the broad ranges taught by Kitaoka (abstract) overlap the claimed ranges of Mg, Si, Mn, Fe, and Ti in claims 1-5. 
Kitaoka does not teach a) the addition of Sr or b) the amount of beta phase (Al5FeSi). However, the prior art of Wiesner teaches 0-0.25% Sr added to Al-Mg-Si foundry alloys is beneficial [0022]. Further Wiesner teaches elements Mn and Fe reduce die sticking, and a proper Mn/Fe ratio (see examples A-C [0040], wherein Mn/Fe ranges 2.4-6.9) prevents the formation of beta phases (AlMnFeSi precipitates); see Wiesner at [0037]. It would have been obvious to one of ordinary skill in the art to have added 0-0.25% Sr to the Al-Mg-Si foundry alloy of Kitaoka, for the known purpose of improving grain structure, and to control the Mn/Fe contents to reduce die sticking and prevent the formation of beta phases, at least to the degree where they would meet the claimed ≤0.012% maximum (claim 1) as well as ≤ 0.010% maximum (claim 9).
Alternatively, the prior art of Hauck teaches adding 50-300 ppm Sr (0.005-0.03% Sr) to aluminum casting alloys in order modify the grain structure [0032], and controlling the ratio of Fe to Mn to 0.35-1.5 together with a Mn minimum of 0.25% in order to reduce beta phase in spite of increased Fe [0024].  Given these teachings of Hauck, it would have been obvious to one of ordinary skill in the art to have added 0.005-0.03% Sr to the Al-Mg-Si foundry alloy of Kitaoka, for the known purpose of modifying grain structure, and to control the Fe/Mn ratio to 0.35-1.5 in order to reduce/eliminate the presence of beta phase.
Further, given the teachings of Hauck, it would have been obvious to one of ordinary skill in the art to reduce the beta phase to within the claimed maximum of ≤0.012% (claim 1, 11, 18) or ≤0.010% (claim 9) by adjusting the Fe/Mn ratio, as taught by Hauck, in order to improve ductility (see Hauck at [0024]).
Changes in size, shape, or sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04). Changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e. they produce a new and unexpected result. However, said parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Concerning claim 6, for Mg=4.1 (Kitaoka, Ex. 2), the instant equation yields: 1.07≤Si≤2.07, which is met by Si=1.5 (Kitaoka, Ex. 2).
Concerning claim 7, the ranges of Mg, Fe, and Si taught by Kitaoka fall within the instant inequality conditions for Si (i.e. for Mg=4.0% and Fe=0.15%, the instant inequality simplified:  2.06 ≤ Si ≤ 2.66, wherein Kitaoka teaches Si values within said range).
Concerning claim 8, Kitaoka at Table 3 teaches properties for example No. 2 that meet the instant minimums.
Concerning claims 9-11, because Kitaoka together Wiesner or Hauck teaches an overlapping Al-Mg-Si foundry alloy with added Sr, together with substantially identical processing of casting by die casting (see Kitaoka at examples etc.), then substantially the same density of β compounds (cl. 9) as well as hot tearing index (cl. 10) and crack-free condition (cl. 11), are reasonably expected in the prior art as for the instant invention. See also above discussion of beta phase.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 12, Kitaoka teaches die casting which encompasses “high pressure” die casting. Alternatively, though Kitaoka does not specify “high pressure” die casting, it would have been obvious to one of ordinary skill in the art to have die cast by a variety of die casting procedures, such as high pressure die casting, because Kitaoka teaches said alloy has good die-castability (examples).
Concerning claims 13, 14, Kitaoka teaches leaving said casting in the “as-cast” state, or alternatively, applying an artificial aging heat treatment at 130-300°C [0041] without a separate solution heating (which qualifies as tempering to an F type temper & T5 temper).
Concerning claims 15 and 16, Kitaoka teaches die casting structural automotive body structures such as a pillar, roof, or joint [0045].
Concerning claim 17, it would have been obvious to one of ordinary skill in the art to have die cast a variety of automotive structural components, such as a door frame, shock tower, or tunnel structure, because Kitaoka teaches said Al-Mg-Si alloy has excellent strength properties, and can be die cast into a variety of structural automotive body structures [0045]. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saikawa et al (US 2016/0222493) in view of Wiesner (US 2019/0136350) or Hauck et al (US 2015/0098859).
Saikawa teaches an Al-Mg-Si casting alloy comprising (in wt%):

cl. 1

cl. 18
Saikawa
Mg
2.5-5.0
3.0-4.60 (cl. 2)
3.0-4.60
2.0-7.5
Si
0.70-2.5
1.10-2.1 (cl. 3)
1.20-2.0
1.65-5
Mn
0.40-1.5
0.60-1.2 (cl. 4)
0.60-1.20
0.3-1.0
Fe
0.15-0.60
0.30-0.60 (cl. 5)
0.20-0.60
-0.4
Ti
opt. ≤0.15

opt. ≤0.15

Sr
0.005-0.10

0.005-0.10
0.015-0.12
one or more of: Zr, Sc, Hf, V, Cr
opt. ≤0.15

opt. ≤0.15

Mg/Si
1.7-3.6

1.85-3.5


Table 3: instant claims vs. Saikawa
see Saikawa at claim 3 & [0020], which overlaps the claimed alloying ranges of Mg, Si, Mn, Fe, Ti, and Sr (cl. 1-5); as well as Mg/Si ratio (claim 1). Saikawa does not mention the presence of β-Al5FeSi phases (amended claims 1, 11, 18).
Concerning the presence/absence of β-Al5FeSi phases, Wiesner teaches the Mn/Fe ratio (see examples A-C [0040], wherein Mn/Fe ranges 2.4-6.9) is important to prevent the formation of beta phases (AlMnFeSi precipitates); see Wiesner at [0037]. It would have been obvious to one of ordinary skill in the art to control the Mn/Fe ratio for the Al-Mg-Si-Mn-Fe alloy of Saikawa, in order to prevent the formation of beta phases, wherein the prevention of beta phases is held to meet the claimed ≤0.012% maximum (claim 1, 11, 18) as well as ≤ 0.010% maximum (claim 9). 
Alternatively, the prior art of Hauck teaches controlling the ratio of Fe to Mn to 0.35-1.5 together with a Mn minimum of 0.25% is effective to reduce beta phase in spite of increased Fe [0024]. It would have been obvious to one of ordinary skill in the art to have controlled the Fe/Mn ratio of the Al-Mg-Si-Mn-Fe alloy of Saikawa, to 0.35-1.5, in order to reduce the presence of beta phase. Further, given the teachings of Hauck, it would have been obvious to one of ordinary skill in the art to reduce the beta phase to within the claimed maximum of ≤0.012% (claim 1, 11, 18) or ≤0.010% (claim 9) by adjusting the Fe/Mn ratio, as taught by Hauck, in order to improve ductility (see Hauck at [0024]).

Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 6, for Mg=3.4 (within the range of Saikawa), the instant equation yields: 1.05≤Si≤1.75, which overlaps the Si range of Saikawa.
Concerning claim 7, the ranges of Mg, Fe, and Si taught by Saikawa fall within the instant inequality conditions for Si (i.e. for Mg=3.0% and Fe=0.4%, the instant inequality simplified:  1.47≤Si≤2.07, wherein Saikawa teaches Si values within said range).
Concerning claims 8-10, because Saikawa teaches an overlapping Al-Mg-Si with added Sr foundry alloy, together with substantially identical processing of casting by die casting (Saikawa at [0035]), then substantially the same UTS, YS, and/or elongation (cl. 8), density of β compounds (cl. 9) as well as hot tearing index (cl. 10), are reasonably expected, as for the instant invention.  See MPEP 2112 and Best, supra.
Concerning claims 11, 13, 14, Saikawa teaches a process of die casting (which qualifies as shape casting) [0035] with cracks being prevented [0063] (which meets the instant “crack free” limitation). Saikawa teaches a T5 heat treatment provides the predictable purpose of increasing strength [0012], at an increase in cost. It would have been within the level of one of ordinary skill in the art to have applied a T5 temper, in order to provide the predictable purpose of increasing strength. Alternatively, the examples of Saikawa are held to be in an “as-cast” state, which qualifies as a F-temper.
Concerning claim 12, Saikawa teaches high pressure casting by die casting [0035].
Concerning claims 15-20, it would have been obvious to one of ordinary skill in the art to have die cast a variety of automotive structural components, such as a door frame, shock tower, or tunnel structure, because Saikawa teaches said Al-Mg-Si die cast alloy exhibits an excellent combination of strength and elongation as well as crack resistance [0019].
Concerning the alloy composition of instant claim 18, Saikawa teaches an overlapping Al-Mg-Si casting alloy (see Table 3 above for comparison).

Response to Amendment/Arguments
In the response filed on 4/18/22 applicant amended claims 1, 7, 9, 11, and 18 and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The rejections in view of JP’463 and Saikawa have been overcome, see Advisory Action mailed 3/21/22.
Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest the claimed maximum of β phase has not been found persuasive. As set forth above, Wiesner teaches the Mn/Fe ratio (see examples A-C [0040], wherein Mn/Fe ranges 2.4-6.9) is important to prevent the formation of beta phases (AlMnFeSi precipitates) see Wiesner at [0037]. Alternatively, the prior art of Hauck teaches controlling the ratio of Fe to Mn to 0.35-1.5 together with a Mn minimum of 0.25% is effective to reduce beta phase in spite of increased Fe [0024]. It would have been obvious to one of ordinary skill in the art to have controlled the Fe/Mn ratio of the Al-Mg-Si-Mn-Fe alloy of the prior art, in order to reduce/eliminate the presence of beta phase and thereby improve ductility. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


              /GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                     

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        6/3/22